Citation Nr: 1143671	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  07-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to July 1, 2007 for the assignment of a 40 percent evaluation for postoperative residuals of a left ankle revision with iliac bone graft (left ankle disability). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from July 1977 to October 1984.

This appeal comes to the Board of Veterans' Appeals (Board) from October 2005 and October 2008 rating decisions. 

Previously, during pendency of the appeal, on a March 2007 VA Form 9 (Substantive Appeal) the Veteran requested the opportunity for a Travel Board hearing.  By February 2008 correspondence his designated representative requested a Board videoconference hearing on his behalf.  More recently, however, in May 2010, the Veteran's representative clarified that he does not want a Board hearing of any type, and requested that his case be adjudicated on the current record. 

The issue of an increased rating for the right knee was raised in an April 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

 
FINDINGS OF FACT

1.  The evidence of record dated between December 2005 and December 2006 does not show that the Veteran's left ankle was ankylosed.

2.  The evidence fails to show that the Veteran is unemployable as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 1, 2007, for the assignment of a 40 percent evaluation for postoperative residuals of a left ankle revision with iliac bone graft have not been met.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2011).

2.  The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date 

In this case, the Veteran is seeking an effective date earlier than July 1, 2007 for the assignment of a 40 percent rating for his ankle.  

Generally, with regard to claims for increases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o).  However, disability compensation may also be awarded on the earliest date it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.   

Additionally, a qualifying report of examination or hospitalization will be accepted as an informal claim for benefits, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for pension or compensation has been allowed, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, as long as the reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 

As such, the critical questions become when did the Veteran file a claim for benefits, and when was the Veteran first shown to be entitled to a 40 percent rating for his left ankle. 

With regard to the first question, the Board notes that the Veteran has on several occasions during the past decade pursued claims for an increased rating for his service-connected left ankle disability; however, as described below, the Veteran did not perfect the appeal of his last claim seeking an increase for his left ankle prior to his surgery in December 2006.

In July 2004, the Veteran requested an increase in compensation, and an August 2005 rating decision increased the rating for the Veteran's left ankle disability from 10 to 20 percent.  A 100 percent convalescent evaluation was subsequently assigned from January 14, 2005 until July 1, 2005, after which the Veteran's left ankle rating was returned to 20 percent.  An October 2005 rating decision (following examination) continued the 20 percent rating for the ankle.  

In April 2006, a notice of disagreement was received from the Veteran in which he objected to denial of his TDIU claim, but he did not take issue with his ankle rating.  The October 2005 rating decision therefore became final with regard to the issue of the Veteran's left ankle.

After October 2005, there is no document that could be construed as a claim for a higher left ankle rating prior to the Veteran's ankle surgery in December 2006.

In May 2007, the Veteran wrote to inform VA that in December 2006 he had undergone his second left ankle surgery, and he requested a 100 percent convalescent rating.  He asserted that he had been completely incapacitated since December 1, 2006.  A May 2007 rating decision granted a temporary 100 percent rating from December 1, 2006 until April 1, 2007 and then returned the Veteran to 20 percent thereafter; this temporary convalescent period was ultimately extended to July 1, 2007 by a July 2008 statement of the case.  The Veteran filed a substantive appeal in September 2008 arguing that he was entitled to a rating in excess of 20 percent for his left ankle.   

In an October 2008 rating decision, the Veteran's ankle rating was increased from 20 to 40 percent and made effective July 1, 2007.  The Veteran was informed that this was considered to be a complete grant of benefits sought, and he has not disagreed with the disability rating assigned.  However, in April 2009, the Veteran did file a notice of disagreement seeking an effective date earlier than July 1, 2007 for the assignment of the 40 percent rating.

As noted, the report of hospitalization (for the ankle surgery) may serve as an informal claim, and an effective date may be assigned up to a year before that, if it is factually ascertainable that an increase in the left ankle disability had occurred and the report was received within a year of the hospitalization.  Here, the Veteran notified VA of his ankle surgery in March 2007 (that is within a year of his surgery), and therefore the Board must review the Veteran's claims file to determine whether it is factually ascertainable from the evidence between December 2005 and December 2006 that a left ankle rating in excess of 20 percent is warranted.

With regard to ratings for an ankle disability, a rating in excess of 20 percent is not available in the absence of ankylosis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, the a 20 percent rating is assigned when there is ankylosis of the ankle in plantar flexion to less than 30 degrees.  A 30 percent rating is assigned when the ankle ankylosis is either in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  It is noted that the Veteran's ankle was frozen/fused by his December 2006 ankle surgery in a neutral position (that is at 0 degrees of plantar flexion).

A 40 percent rating is only available when there is ankylosis of the ankle either in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.

The Board has reviewed the VA treatment records from December 2005 through his surgery in December 2006.  However, there is no indication in any of these records that the Veteran's left ankle was ankylosed.  The Veteran has similarly made no such allegation.  As such, without a finding of ankylosis, a schedular rating in excess of 20 percent is not available for the Veteran's left ankle disability; and consequently he was not shown to be entitled to a schedular rating in excess of 20 percent within a year prior to the date of his surgery in December 2006.

The Board has also considered whether an extraschedular rating is warranted during this period, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").    

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's left ankle disability that would render the schedular criteria inadequate.  The Veteran's main symptoms between December 2005 and December 2006 were pain and limitation of motion, which are contemplated in the schedular rating that was assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, an extra-schedular rating was not warranted prior to his surgery in December 2006. 
 
While the Veteran has applied for an earlier effective date, neither the Veteran nor his representative has actually identified any basis for such a grant.  The Veteran has similarly not identified any reason (that is medical evidence or lay testimony) that he would have been entitled to a schedular rating in excess of 40 percent earlier than July 2007; and the Board has also been unable to find any basis upon which an ankle rating in excess of 20 percent could be based prior to July 2007.

Therefore, the Veteran's claim for an earlier effective date is denied.

II.  TDIU

TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability or disabilities to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  

The Veteran asserts that he is unemployable as a result of his service-connected disabilities.  He is currently service-connected for four disabilities: his left ankle (rated 40 percent); his left knee (rated 30 percent); his right knee (rated 30 percent); and for a residual scar of the right lower back/flank (rated at 10 percent).  When these multiple disability ratings are considered together, the Veteran has a single disability rated at 40 percent (postoperative residuals of left ankle revision), plus sufficient additional disability to bring the total combined evaluation to 80 percent.  

Therefore, the Veteran meets the preliminary schedular criteria for a TDIU as outlined in 38 C.F.R. § 4.16(a).  However, this remains the first step in establishing the basis for TDIU entitlement, as the evidence must further demonstrate not just that the Veteran is unemployable, but also that he is incapable of maintaining gainful employment as a consequence of one or more service-connected disabilities.  

This distinction is critical in this case, as the Veteran has cited to an August 1996 administrative decision from the Social Security Administration (SSA) as evidence of his unemployability.  The SSA decision did find that the Veteran was disabled for the purposes of SSA disability benefits.  However, what is important to glean from this decision is that the SSA determination found that the Veteran was primarily unemployable because of cauda equine syndrome, and secondarily because of his back disability.  However, neither of these identified medical disorders that formed the basis for the award of the SSA disability benefits is service connected for VA purposes; and because they are not service-connected disabilities, any impairment with employment that they cause may not be considered in determining whether a TDIU is warranted.

The Veteran has sought service connection for his back disability on several occasions, but service connection has been denied.  The Board appreciates the fact that the Veteran believes that his back is secondary to his service connected lower extremity disorders, but the fact remains that service connection has specifically been denied.  As such, any impairment of employability caused by the Veteran's back disability cannot form the basis for an award of TDIU.  This is significant, as, it is clear that the Veteran's back disability and related problems cause significant interference with employment, as once again, they formed the basis for SSA disability to be awarded.

In April 2005, the Veteran filed a claim seeking TDIU, reporting that he had last worked in 1996 as a truck driver.

SSA records were obtained describing the extreme impairment caused by the Veteran's cauda equine syndrome.  For example, in June 1996, a letter was received from a doctor indicating that the Veteran had undergone a diskectomy and developed cauda equine syndrome, and that the resulting motor weakness in his lower extremities made him totally disabled from any kind of gainful employment.

The Veteran underwent a VA examination of his joints in September 2005 at which he was diagnosed with degenerative joint disease, status-post total knee arthroplasty; and status-post fracture of the left ankle with fusion of ankle and residuals.  The VA examiner opined that the Veteran's service-connected left ankle and left knee problems would definitely impact on physical employment, but not sedentary employment.  Unfortunately, the opinion did not address the impact, if any, of the Veteran's service-connected right knee disability on his employability.  As such, this opinion was found to be insufficient to determine whether the Veteran's service-connected disabilities as a whole rendered him unemployable.  However, by the same token, it is important to note that the examiner did not find that the left knee and ankle rendered the Veteran unemployable; but rather the examiner concluded that sedentary employment would not be precluded by either the left knee or ankle. 

The Veteran has submitted a number of statements throughout the course of his appeal explaining why he believes he is unemployable as a result of his service-connected disabilities.  For example, in December 2005, the Veteran wrote that he felt he was unemployable on account of the pain and swelling he was having in his ankle and both knees.  He noted that he was considered disabled by SSA (but again, the SSA unemployability determination was based on non-service-connected disabilities).  The Veteran also stated that he was on a blood thinner (Coumadin) after a blood clot stemming from a knee dislocation caused him to slip into a coma.  He contended that his knees, ankles, blood and other leg abnormalities rendered it impossible for him to do work of any kind.

However, VA obtained a medical opinion in January 2006, which concluded that the Veteran's blood problems were not related to the Veteran's military service, or to a service-connected disability; and service connection for blood problems was denied.  As such, any interference with employment caused by the Veteran's blood problems and by other leg disabilities cannot be considered in the TDIU analysis as they are not service-connected disabilities.

In March 2006, the Veteran filed a notice of disagreement with the denial of his request for TDIU, asserting that his disability percentages were being manipulated.  He again referenced how SSA said he could not work, but that VA indicated that he could do rudimentary work.  The Veteran also complained that he was having problems with sphincter control, but he acknowledged that the condition was not service connected.  He concluded his letter by questioning who would hire someone who had to sit on the floor or who had urinary and bowel problems.  However, again the Veteran is reminded that TDIU is based only on the impairment caused by service-connected disabilities; whereas SSA disability considers any disability which causes impairment with employment.

The Board acknowledges the complexity of the VA disability system, but a review of the ratings the Veteran received showed that the Veteran did not in fact meet the criteria for TDIU at that time.  The reason for this is that by law, disability ratings are combined, not strictly added.  38 C.F.R. § 4.25.

In May 2006, the Veteran wrote a letter explaining that in 1996 he was diagnosed with a bulging disk in his back.  He underwent surgery for it, but as a result of the surgery he developed partial paralysis of the right leg, the right foot, the sphincter muscles, and the urinary tract.  He stated that he did rehabilitation for three years in order just to be able to walk again.  As a result, SSA found the Veteran to be unemployable, which he asserted meant he could not work.  The Veteran also asserted that his ankle and knees were painful and unstable and resulted in frequent falls; and he chronicled his multiple knee and ankle surgeries. 

In June 2006, the Veteran wrote to his Senator, describing his problems with his ankle and asserting that he most assuredly could not work.  The Veteran added that he could not run, jump, walk long distances or sit for long periods at a time.

In March 2007, the Veteran submitted a substantive appeal in which he again referenced SSA's conclusion that he was unemployable.  He also alleged that his back disability was caused by his knee and ankle disabilities.  He then reported that he was in constant pain in his knees and ankles, and he referenced the fact that he had required extended treatment and occasional hospitalization on account of his disabilities.  He added that he was unable to drive a truck because of his back, ankles, knees, sphincter, and cauda equine syndrome.

On a May 2007 follow-up examination of the joints, the examiner observed that the Veteran had not worked since being employed as a truck driver in 1996, and that he was unable to perform that job specifically due to back changes, and not so much due to his left ankle problem. 

More recently, on a July 2008 re-examination, it was observed that the Veteran last worked in 1996, and was not out of work because of either his left ankle or hip condition.  

In December 2010, the Veteran's representative wrote a statement indicating that the Veteran has continued to have pain in both knees, even after knee replacements. She also noted that the Veteran had two ankle fusions, had paralysis of his right leg and was unable to sit or stand for more than a short period.  She also noted the Veteran's contention that he could not work as a truck driver on account of his numerous disabilities.  She asserted that the Veteran's lay statements about the impairment that his service-connected disabilities cause should be sufficient to establish that he is unable to obtain substantial gainful employment.  She challenged the previous medical opinions as inadequate in that they had not addressed the impairment from all the Veteran's service-connected disabilities; and she requested that a medical opinion be obtained.

In April 2011, the Veteran's wife wrote a statement indicating that the Veteran's right knee was quite painful.  The Veteran submitted a statement indicating that he experienced a great deal of pain and swelling in his ankle.  He stated that the pain caused sleep deprivation and heel and back pain.  He reported that the symptoms occurred daily and would flare-up at least once of week.  He alleged that his service-connected disabilities prevented him from being able to work due to the constant pain, the number of flare-ups, and the resultant sleep deprivation.  The Veteran asserted that on account of his service-connected disabilities he was unable to do anything that had to do with walking, running, sitting, lifting, balancing, or stamina, and that some days he was unable to get out of bed.  He reported that the symptoms were increasing and that he fell more frequently.

In May 2011, the Veteran was provided with a VA general medical examination in order to assess his employability.  The examiner reviewed the Veteran's claims file, noting that the Veteran had stopped working because of post-operative back problems.  On testing of the knees, the Veteran demonstrated range of motion in both knees from 0-135 degrees with minimal discomfort on motion.  Moreover, there was no additional limitation of motion noted after repetitive motion.  The Veteran's ankle which had been fused, expectedly did not have any motion.  The examiner concluded that the lower back scar should have no impact on activity.  He added that the Veteran's ankle and knee problems did not cause or significantly aggravate the Veteran's back disability.  He noted that the Veteran was able to walk approximately 100 feet with a cane and he could drive.  The examiner opined that the Veteran could do limited sedentary employment.

In August 2009, the Veteran's representative wrote a letter objecting to the examiner's opinion.  Specifically, the representative suggested that the examiner had provided an inadequate opinion in that it was not supported by an adequate rationale.  She pointed to the fact that the examiner had stated that the Veteran was only able to sit for ten minutes, yet concluded that he could perform sedentary employment.  She also felt that the examiner had failed to consider adequately the Veteran's lay statements as to how his service-connected disabilities impacted his activities of daily living.

The Board, however, finds the VA examiner's opinion to be fully adequate.  The VA examiner rendered his opinion after reviewing the Veteran's claims file, recording the Veteran's reported history, and examining the Veteran.  The examiner noted the various disabilities the Veteran had, and considered the impairment each one presented.  Moreover, it is clear from a reading of the examination report that the examiner was aware of the Veteran's reported symptoms.  Ultimately, after reviewing the considerable medical and lay evidence that was of record, the examiner concluded that the Veteran's service-connected disabilities alone would not render him unemployable.  It is also noted that on examination, the Veteran was able to show considerable range of motion in his knees.

The Board must again stress the difference between the SSA and VA disability systems.  As explained above, VA requires that a Veteran be unemployable as a result of his service-connected disabilities alone, in isolation, and therefore the Veteran's repeated suggestions that he is unemployable on account of his multiple disabilities is not ultimately relevant to a determination of a TDIU.  

The fact remains that a number of medical professionals have treated the Veteran over the years, and a number have weighed in on his employability.  While some of the opinions were inadequate to make the ultimate determination on the Veteran's claim for TDIU in that they did not address the impact of all the Veteran's service-connected disabilities, the fact remains that none of the opinions ever even suggested that the Veteran's service-connected disabilities alone rendered him unemployable.  Moreover, the opinions frequently found that individual service-connected disabilities, such as the Veteran's left ankle and knee, did not render the Veteran unemployable as they did not preclude sedentary employment.

The Board acknowledges that those opinions would not on their own be adequate for making a determination as to a TDIU claim, and for this reason, the Board remanded the Veteran's claim to obtain a more comprehensive examination, which was provided in 2011.  However, taken in their entirety, the multiple medical opinions from throughout the course of the Veteran's appeal serve to further support the VA examiner's opinion in April 2011 that the Veteran is not unemployable as a result of his service-connected disabilities.

It is also noted that no medical opinion of record has been advanced that actually suggests that the Veteran may be unemployable solely as a result of his service-connected disabilities.

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  To this end, the Board has closely reviewed and considered each of the Veteran's statements that he has authored during the course of his appeal.

However, a lay person, such as the Veteran, lacks the medical training and expertise to provide a complex medical opinion, such as a determination whether specific disabilities, by themselves or in tandem, preclude substantially gainful employment.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's assertion that TDIU should be granted is ultimately insufficient to establish that he is unemployable as a result of only his service-connected disabilities.

The medical evidence clearly establishes that the Veteran is not precluded from sedentary work by his service-connected disabilities.  The Veteran has recently demonstrated considerable range of motion in his knees and while the Veteran maintains that he cannot sit for any period of time, he has not explained how this is the result of either knee or ankle problems.  

The Board does not wish to minimize the impact of the Veteran's service-connected disabilities, and the Board does not suggest that the Veteran's knees and left ankle are not painful.  However, it is on account of these symptoms and the impairment with employment that they cause that the Veteran receives an 80 percent VA disability rating.  This rating is specifically intended to compensate for impairment with employment. 

However, as the evidence of record fails to demonstrate that the Veteran is unemployable based solely on his service-connected disabilities, the criteria for TDIU have not been met.  Accordingly, the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to the Veteran's TDIU claim, required notice was provided by a letter dated in May 2005, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

With regard to the Veteran's effective date claim, required notice was provided by a letter dated in March 2011, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated in a July 2011 Supplemental Statement of the Case following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and SSA records have been obtained, and the Veteran has not alleged receiving any private treatment.  Additionally, the Veteran was scheduled to testify at a hearing before the Board, but he withdrew his hearing request.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds the most recent VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

The Veteran's representative argued that the most recent opinion was inadequate in that it was not supported by a sufficient rationale.  However, the Court has held that a medical opinion of record is adequate when it is based upon consideration of a Veteran's prior medical history and examinations and describes the disability in sufficient detail so that the Board's decision will be a fully informed one.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  Additionally, the Court has also held that compliance is adequate when the examiner made the ultimate determination required by the Board remand instruction.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In this case, a review of the opinion leaves no doubt as to the conclusion of the examiner as to the Veteran's employability, which was the ultimate determination that had been requested by the Board's remand.  As such, the Board finds that there was substantial compliance with the February 2011 Board remand directives and therefore the Board may proceed with the adjudication of the Veteran's claim.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

An effective date prior to July 1, 2007 for the assignment of a 40 percent evaluation for postoperative residuals of a left ankle revision with iliac bone graft is denied. 

A total disability rating based on individual unemployability due to service-connected disabilities is denied.


____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


